Name: Commission Regulation (EC) No 767/97 of 28 April 1997 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  Europe
 Date Published: nan

 29 . 4 . 97 J EN I Official Journal of the European Communities No L 112/ 11 COMMISSION REGULATION (EC) No 767/97 of 28 April 1997 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic , Slovakia, Romania and Bulgaria for the 1997/98 marketing year Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1988 /93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2140/93 of 28 July 1993 , laying down detailed rules for the applica ­ tion of the minimum import price system for certain soft fruits originating in Hungary, Poland , the Czech Re ­ public , Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 (2) lays down the criteria for fixing minimum prices; whereas the minimum import prices should be fixed for the 1997/98 marketing year with reference to those criteria; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 For the 1997/98 marketing year, the minimum import prices for the products listed in the Annex to Regulation (EEC) No 1988 /93 originating in Bulgaria, Hungary, Poland, the Czech Republic, Slovakia and Romania shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 182, 24. 7 . 1993 , p . 4 . 0 OJ No L 191 , 31 . 7 . 1993 , p . 98 . No L 112/ 12 EN Official Journal of the European Communities 29 . 4. 97 ANNEX (Ecu/100 kg net) l Description of products Country of origin CN code I f Czech Republic \ I l Poland Hungary Slovakia Romania Bulgaria ex 0810 10 Strawberries , from 1 May to 31 July, intended for processing     64,2 64,2 ex 0810 10 Strawberries, from 1 August to 30 April , intended for processing     64,2 64,2 ex 0810 20 10 Raspberries , intended for processing 78,9 78,9 78,9 78,9 78,9 78,9 ex 0810 30 10 Blackcurrants , intended for processing 38,5 38,5 38,5 38,5 38,5 38,5 ex 0810 30 30 Redcurrants , intended for processing 29,1 29,1 29,1 29,1 29,1 29,1 ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight: whole fruit 93,7 ex 0811 10 11 Frozen strawberries , containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight: other 72,0 ex 0811 10 19 Frozen strawberries , containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: whole fruit 93,7 ex 0811 10 19 Frozen strawberries , containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: other 72,0 ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter: whole fruit 93,7 93,7 93,7 93,7 ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter: other 72,0 72,0 72,0 72,0 ex 0811 20 19 Frozen raspberries , containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: whole fruit 124,4 124,4 124,4 124,4 ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: other 99,5 99,5 99,5 99,5 ex 0811 20 31 Frozen raspberries , containing no added sugar or other sweetening matter: whole fruit 124,4 124,4 124,4 124,4 124,4 124,4 ex 0811 20 31 Frozen raspberries, containing no added sugar or other sweetening matter: other 99,5 99,5 99,5 99,5 99,5 99,5 ex 0811 20 39 Frozen blackcurrants , containing no added sugar or other sweetening matter: without stalk 62,8 62,8 62,8 62,8 62,8 ex 0811 20 39 Frozen blackcurrants , containing no added sugar or other sweetening matter: other 44,8 44,8 44,8 44,8 44,8 ex 0811 20 51 Frozen redcurrants , containing no added sugar or other sweetening matter: without stalk 48,8 48,8 48,8 48,8 ex 0811 20 51 Frozen redcurrants , containing no added sugar or other sweetening matter: other 36,9 36,9 36,9 36,9 \